 1
 2
 3                            UNITED STATES DISTRICT COURT
 4                         SOUTHERN DISTRICT OF CALIFORNIA
 5   HIGHFIELDS CAPITAL I LP, et al.,                    Case No.: 18-cv-1276-MMA-AGS
 6                                     Plaintiffs,       NOTICE AND AMENDED ORDER:
     v.                                                  (1) FOR EARLY NEUTRAL
 7
                                                         EVALUATION AND (2) SETTING
 8   SEAWORLD ENTERTAINMENT, INC.,                       RULE 26 COMPLIANCE AND CASE
     et al.,                                             MANAGEMENT CONFERENCE
 9
                                    Defendants.
10
11
           An Early Neutral Evaluation and Case Management Conference will be held in the
12
     Chambers of Magistrate Judge Andrew G. Schopler on March 17, 2020, at 9:00 a.m.
13
     Notwithstanding the pendency of any motion, the parties must timely comply with the
14
     following dates, deadlines, and mandatory instructions:
15
           1.     Directions to Chambers: Judge Schopler’s Chambers are located at the
16
     Edward J. Schwartz U.S. Courthouse, 221 West Broadway, Suite 5160, San Diego,
17
     California 92101. Do not report to Courtroom 5C; report to Chambers. In order to gain
18
     access to Chambers, the parties should take the elevator to the 5th Floor, turn to face
19
     the wooden double doors (labeled “Authorized Personnel Only” and “5150”), and
20
     press the wall buzzer labeled “#15 JUDGE SCHOPLER.”
21
           2.     Mandatory Personal Appearances: All parties and lead attorneys must
22
     appear in person at the ENE. A party that is a business, organization, or other entity must
23
     have at least two people appear in person at the ENE: (1) the party’s representative
24
     (someone other than the lead attorney) who has full settlement authority and (2) its lead
25
     attorney. In addition, anyone else needed to authorize full settlement must appear in
26
     person. Government entities are excused from this personal-appearance requirement, so
27
28

                                                     1
                                                                              18-cv-1276-MMA-AGS
 1   long as their lead attorney appears in person and has the power to recommend a resolution
 2   to the ultimate settlement authority.
 3         3.      Interpreters: If a party is not fluent in English, that party’s counsel must
 4   ensure that an appropriate Court-certified interpreter appears in person at the ENE. If a
 5   non-English-speaking party is not represented by counsel, that party must ensure that an
 6   appropriate Court-certified interpreter appears in person at the ENE.
 7         4.      Notice of Specific Settlement Impediments: If either party identifies a
 8   specific impediment to meaningful settlement discussions—for instance, a need to
 9   investigate an accident site or take a specific individual’s deposition—it shall so inform
10   the Court at the earliest possible opportunity, but no later than the deadline for the Joint
11   Discovery Plan and ENE statement. The Court may then set a telephonic status conference
12   to discuss the matter or take other action.
13         5.      ENE Statements: By the below-listed date, the parties must email their ENE
14   statements to efile_schopler@casd.uscourts.gov. Each statement, which is limited to five
15   pages, must outline:
16      a. All ENE attendees for that side, including their names, titles, and positions.
17      b. The nature of the case, including the claims and defenses.
18      c. The requested settlement terms. These settlement terms may be attached as an
19         addendum or exhibit, rather than included in the five-page ENE statement. But the
20         requested settlement terms must include:
21         (1) A specific financial demand or offer (or a detailed explanation of why a financial
22              demand or offer cannot be made), and
23         (2) All other settlement terms (for example, confidentiality, tax treatment,
24              employment retention/termination, etc.).
25   If exhibits are attached and the total submission amounts to more than 20 pages, a courtesy
26   hard copy must also be delivered directly to Chambers. At their discretion, the parties may
27   choose to share their statements with opposing counsel or to keep them confidential.
28

                                                   2
                                                                               18-cv-1276-MMA-AGS
 1         6.    Case Management: A Joint Discovery Plan must be filed on the CM/ECF
 2   system as well as lodged with Judge Schopler by emailing the Plan to
 3   efile_schopler@casd.uscourts.gov as set out below. If the Plan with its attachments
 4   exceeds 20 pages, a courtesy paper copy must be delivered to Judge Schopler’s Chambers.
 5   If the parties wish to modify the tentative discovery dates or limitations listed below
 6   (confirmed dates are boldfaced; tentative dates are not), the Plan must set forth case-
 7   specific good cause for the proposed modifications.
 8                            CASE MANAGEMENT SCHEDULE
 9                            Event                            Deadline
10              Rule 26(f) Conference               January 22, 2020
11              Rule 26 Initial Disclosures         March 3, 2020
                Joint Discovery Plan                March 10, 2020
12
                ENE Statements                      March 10, 2020
13
                ENE and CMC                         March 17, 2020, at 9:00 a.m.
14
                Motions to Amend                    May 15, 2020
15
                Substantial Completion of           July 31, 2020
16              Document Production
                Fact Discovery Completion           October 16, 2020
17
                Expert Witness Designations         December 2, 2020
18              and Disclosures
19              Rebuttal Expert Witness             January 11, 2021
                Designations and Disclosures
20
                Expert Discovery Completion         February 11, 2021
21              MSC Statements                      February 18, 2021
22              Mandatory Settlement         February 25, 2021
23              Conference
                Pretrial Motions and Daubert March 12, 2021
24              Motions
25                               DISCOVERY LIMITATIONS
26              Discovery Type                      Restriction (Per Side)
                Depositions                         No more than [10]
27
                Requests for Admission              No more than [25]
28

                                                3
                                                                             18-cv-1276-MMA-AGS
 1               Interrogatories                        No more than [25]
 2               Requests to Produce Documents No more than [25]
 3
 4         7.      Magistrate Judge Consent Forms: If all parties consent to the Magistrate
 5   Judge exercising jurisdiction to conduct all proceedings, including trial, each party must
 6   provide plaintiff’s counsel with an executed copy of the attached consent form. Plaintiff
 7   should file these consent forms in paper format at the Clerk’s Office as soon as possible.
 8   See Local Civil Rule 73.1. The consent forms should not be filed with the court
 9   electronically. The parties are free to withhold consent without adverse consequences. In
10   fact, unless all parties consent to the Magistrate Judge’s jurisdiction, no judicial officer will
11   be informed about the consent forms or their contents. Questions related to the consent
12   forms should be directed only to the Clerk’s Office at (619) 557-5600. Please do not call
13   Chambers’ staff with questions on this issue.
14         8.      Notice to New Parties: If any parties respond to the complaint after today’s
15   date, plaintiff’s counsel must promptly notify them about the ENE and this Order.
16         9.      Pre-ENE Settlement: If the parties resolve the matter, they must telephone
17   Judge Schopler’s Chambers as soon as possible. In order for the ENE to be vacated and
18   personal appearances excused, the parties must:
19              a. File a Joint Motion to Dismiss and separately email the assigned District Judge
20                 a proposed order; or
21              b. File a Settlement Notice containing the electronic signatures of counsel for all
22                 settling parties; or
23              c. Obtain Court approval to vacate the ENE and avoid personal appearances, by
24                 explaining in the telephone call to Judge Schopler’s Chambers the
25                 extraordinary circumstances that prevent the parties from complying with
26                 options a or b, above.
27
28

                                                    4
                                                                                   18-cv-1276-MMA-AGS
 1   Dated: January 8, 2020
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                              5
                                  18-cv-1276-MMA-AGS
                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA



HIGHFIELDS CAPITAL I LP, et al.,                            Case No.: 18-cv-1276-MMA-AGS
                               Plaintiff(s)
                                                            NOTICE, CONSENT, AND
v.                                                          REFERENCE OF A CIVIL ACTION TO
                                                            A MAGISTRATE JUDGE
SEAWORLD ENTERTAINMENT, INC., et
al.,
                      Defendant(s)



Notice of a magistrate judge's availability. A United States magistrate judge of this court is available
to conduct all proceedings in this civil action (including a jury or nonjury trial) and to order the entry
of a final judgment. The judgment may then be appealed directly to the United States court of appeals
like any other judgment of this court. A magistrate judge may exercise this authority only if all parties
voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be
revealed to any judge who may otherwise be involved with your case.

Consent to a magistrate judge's authority. The following parties ☐ Consent / ☐ Do Not Consent*

to have a United States magistrate judge conduct all proceedings in this case including trial, the entry
of final judgment, and all post-trial proceedings.
             Printed Names                 Signatures of all parties and counsel for all parties   Dates




                                          REFERENCE ORDER
IT IS ORDERED: This case is referred to United States Magistrate Judge Andrew G. Schopler, to
conduct all proceedings and order entry of a final judgment in accordance with 28 U.S.C. § 636(c),
Fed. R. Civ. P. 73, and CivLR 73.1.


 Date                                             United States District Judge

* Pursuant to Civil Local Rule 73.1, if (and only if) all parties have consented to the
reference to a magistrate judge, then Plaintiff shall file the consent form(s) in paper format
at the Clerk’s Office.
* Pursuant to Civil Local Rule 73.1, if (and only if) all parties have consented to the
reference to a magistrate judge, then Plaintiff shall file the consent form(s) in paper format
at the Clerk’s Office.
